UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 12-3598
                                         ___________

                                  LINDSWORTH SESSAY,
                                              Petitioner

                                               v.

                    ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent

                           _________________________________

                          On Petition for Review of an Order of the
                              Board of Immigration Appeals
                               (Agency No. A076-576-183)
                        Immigration Judge: Honorable Leo A. Finston
                                     ________________


                         SUR PETITION FOR PANEL REHEARING

                                      ________________


               Present: SCIRICA, JORDAN and GREENBERG Circuit Judges


          The petitions for panel rehearing in the above-entitled case having been submitted

to the judges who participated in the decision of this Court, and the members of the panel

having voted for rehearing, the petitions for rehearing are GRANTED. The opinion and

judgment entered March 27, 2013 are hereby vacated. A subsequent opinion will be

issued.
                                    BY THE COURT,


                                    /s/ Anthony J. Scirica
                                    Circuit Judge

DATED:    May 1, 2013
SLC/cc:   Lindsworth Brown-Sessay
          Lindsay M. Murphy
          Nicole Prairie